Citation Nr: 0707651	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for a 
psychiatric disorder, variously characterized.  


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1970 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for a psychiatric disability in November 
1990 and the veteran did not appeal.  

2.  Evidence submitted since then does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The November 1990 RO decision that denied an application 
to reopen the claim for service connection for psychiatric 
disability is final.  38 U.S.C.A. § 4005 (1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192; currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, variously characterized.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the 
notice required by the VCAA by letters dated in July 
2004, August 2004, October 2004, and July 2005.  The RO 
specifically informed the veteran of the evidence 
required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on 
his behalf, the assistance that VA would provide to 
obtain evidence on his behalf, that he should submit 
such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, 
and to submit any evidence in his possession pertaining 
to his claim.  Additionally, the requirements set forth 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding 
new and material evidence claims have been met.  The 
veteran has been notified of the evidence and 
information necessary needed to reopen his claim, to 
substantiate each element of the underlying service 
connection claim, and to substantiate the elements 
needed for service connection that were found 
insufficient in the prior denial on the merits.  He was 
told the reasons for the previous denial and also 
notified of the type of evidence necessary to establish 
a disability rating and an effective date for the 
disability on appeal as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the 
Board finds that he was provided with the notice 
required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

The RO initially denied service connection for explosive 
personality with disassociative episodes in February 1980.  
Applications to reopen a claim for service connection for a 
psychiatric disability were denied in December 1988 and 
November 1990.  The veteran was informed of those decisions 
and he did not file a timely appeal.  The November 1990 
decision denying the application to reopen for service 
connection for a psychiatric disability is final.  
38 U.S.C.A. § 4005 (1988); 38 C.F.R. §§ 3.104, 19.129, 
19.192; currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).  

The RO initially denied service connection for explosive 
personality with disassociative episodes in February 1980 
citing that it was not a disability for which service 
connection may be granted.  Subsequently, in December 1988, 
the RO denied an application to reopen service connection for 
a psychiatric disability because service medical records did 
not indicate neurosis or psychosis or that a psychosis 
manifested to a compensable degree within a year of service 
separation.  Then, in November 1990, the RO denied an 
application to reopen service connection for nerves since the 
evidence failed to show treatment for psychosis in service or 
that a psychosis manifested to a compensable degree within 
one year of service discharge.

In June 2004, the veteran sought to reopen his claim for a 
psychiatric disorder.  To reopen the claim, the veteran must 
submit new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The new evidence received since the November 1990 decision 
include extensive VA and private medical records showing 
treatment for the veteran's psychiatric disorder, which has 
been variously characterized as depression, psychosis, 
bipolar disorder, and dysthymic disorder.  The evidence is 
new in that it establishes the presence of an acquired 
psychiatric disability.  However, the newly submitted 
evidence does not reflect the presence of a relevant disorder 
in service or a psychosis with compensable symptoms within a 
year of service discharge.  Therefore, while the evidence was 
not previously considered, it does not raise a reasonable 
possibility of substantiating the claim.  The veteran has, 
therefore, not presented new and material evidence to reopen 
the claim for service connection.  Accordingly, the petition 
to reopen is denied.  







ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a psychiatric disorder, 
variously characterized. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


